***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
     MERIBEAR PRODUCTIONS, INC. v. JOAN E.
                FRANK ET AL.
                 (AC 42602)
                      Alvord, Keller and Prescott, Js.

                                  Syllabus

The plaintiff, M. Co., which had obtained a default judgment in California
   against the defendants, J and G, brought this action seeking to enforce
   that judgment in Connecticut, alleging claims for breach of contract and
   quantum meruit. Following a trial, the trial court rendered judgment in
   favor of M Co., from which the defendants jointly appealed to this court,
   which affirmed the decision of the trial court. Thereafter, the defendants,
   on the granting of certification, appealed to our Supreme Court, which
   reversed this court’s judgment, concluding that it did not have jurisdic-
   tion over the appeal due to a lack of a final judgment as to G, and
   remanded the case to this court with direction to dismiss the appeal.
   M Co. subsequently filed in the trial court a withdrawal of the action
   as to the breach of contract and quantum meruit counts against G, and
   the defendants jointly filed the present appeal to this court. M Co. filed
   a motion to dismiss the appeal, arguing that it was untimely and, thus,
   subject to dismissal. The defendants subsequently filed a motion for
   permission to file a late appeal, which this court granted nunc pro tunc.
   Held that M Co.’s motion to dismiss the appeal was denied; contrary to
   M Co.’s claim that this court should dismiss the appeal because its
   untimeliness constituted a jurisdictional defect, the twenty day time
   limit for filing an appeal pursuant to the applicable rule of practice
   (§ 63-1) is not subject matter jurisdictional and this court may, in its
   discretion, allow a party to file an untimely appeal, and although the
   general rule against hearing untimely appeals is necessary, in the present
   case good cause existed for allowing the defendants’ appeal to proceed,
   as the policy considerations that ordinarily weigh against granting
   untimely appeals either were not present or were overborne by compet-
   ing considerations, the defendants did not strategically employ delay
   tactics for their own benefit, and allowing the defendants to file a late
   appeal would not prejudice M Co., whereas, if this court were to decline
   to allow the appeal to go forward, the defendants would be unduly
   deprived of their appellate rights.
        Considered June 26—officially released October 15, 2019

                            Procedural History

   Action to, inter alia, enforce a foreign judgment ren-
dered against the defendants in California, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Fairfield and tried to the court, Tyma, J.; judg-
ment for the plaintiff, from which the defendants
appealed to this court, which affirmed the trial court’s
judgment; thereafter, the defendants, on the granting
of certification, appealed to our Supreme Court, which
reversed the judgment of this court and remanded the
case to this court with direction to dismiss the defen-
dants’ appeal; subsequently, the plaintiff filed a with-
drawal of action as to two counts of its complaint, and
the defendants appealed to this court; thereafter, the
plaintiff filed a motion to dismiss the appeal; subse-
quently, the defendant filed a motion for permission to
file a late appeal. Motion to dismiss denied; motion
for permission to file late appeal granted.
   Anthony J. LaBella, in support of the motion to dis-
miss and in opposition to the motion for permission to
file late appeal.
   Michael S. Taylor, in opposition to the motion to
dismiss and in support of the motion for permission to
file late appeal.
                            Opinion

   PRESCOTT, J. The plaintiff, Meribear Productions,
Inc., filed a motion to dismiss the appeal of the defen-
dants, Joan Frank and George Frank. The plaintiff
argued that the defendants’ joint appeal was untimely
and, thus, subject to dismissal. See Practice Book §§ 63-
1 and 66-8. In response, the defendants filed a motion
for permission to file a late appeal. The defendants
argued that permission to file a late appeal was war-
ranted because they would suffer a loss of their appel-
late rights if the appeal was not allowed. We agreed
with the defendants and, therefore, granted nunc pro
tunc the defendants’ motion to file a late appeal, and
denied the plaintiff’s motion to dismiss the appeal as
untimely, indicating in our order that an opinion would
follow. We write to explain our reasons for permitting
this late appeal.
  The following procedural history is relevant to our
discussion of the parties’ motions. In 2011, the defen-
dants, who were selling their home in Westport, hired
the plaintiff to provide home staging services. See Meri-
bear Productions, Inc. v. Frank, 328 Conn. 709, 711–12,
183 A.3d 1164 (2018). The defendants ultimately
defaulted on their payment obligations to the plaintiff
and, in 2012, the plaintiff, a California corporation, filed
an action against the defendants in California Superior
Court. The California court entered a default judgment
against the defendants in the amount of $259,746.10.
   Thereafter, in 2013, ‘‘the plaintiff commenced the
present action in Connecticut seeking to hold the defen-
dants jointly and severally liable under the foreign
default judgment and to recover additional attorney’s
fees, costs, and postjudgment interest. In response to
the defendants’ assertion of a special defense that the
judgment was void because the California court lacked
personal jurisdiction over them, the plaintiff amended
its complaint to add two counts seeking recovery
against both defendants under theories of breach of
contract and quantum meruit. Prior to trial, a prejudg-
ment attachment in the amount of $259,746.10, together
with 10 percent postjudgment interest, pursuant to pro-
visions of the California Code of Civil Procedure, was
entered against the Westport real property owned by
Joan Frank.
    ‘‘In a trial to the court, the plaintiff litigated all three
[counts of the complaint]. In its posttrial brief, the plain-
tiff requested that the court give full faith and credit to
the California judgment, plus postjudgment interest;
‘[i]n the alternative,’ find that the defendants had
breached the contract and award damages in the same
amount awarded in the California judgment, plus inter-
est, fees and costs; and, ‘[f]inally, in the event [that]
neither request is . . . granted,’ render judgment in the
plaintiff’s favor on the quantum meruit count in the
same amount.
   ‘‘The court issued a memorandum of decision finding
in favor of the plaintiff on count one against George
Frank and on count two against Joan Frank. The court
acknowledged at the outset that the three count com-
plaint was for ‘common-law enforcement of a foreign
default judgment, and alternatively, for breach of con-
tract and quantum meruit.’ Turning first to count one,
the trial court determined that, as a result of the manner
in which process was served, the California court
lacked personal jurisdiction over Joan Frank but had
jurisdiction over George Frank. In rejecting George
Frank’s argument that the exercise of jurisdiction did
not comply with the dictates of due process, the court
cited his admission ‘that he signed a guarantee of the
staging agreement . . . that provides that Los Angeles
is the appropriate forum.’ Consequently, the court
stated that it would render judgment on count one for
Joan Frank and against George Frank.
  ‘‘In resolving the remaining counts, the court made
no further reference to George Frank. As to count two,
the court concluded that Joan Frank had breached the
contract, that she could not prevail on her special
defenses to enforcement of the contract, and that judg-
ment would be rendered for the plaintiff and against
Joan Frank. As to count three, the court cited case
law explaining that parties routinely plead alternative
counts of breach of contract and quantum meruit, but
that they are only entitled to a single measure of dam-
ages. The court concluded: ‘The plaintiff has proven
that Joan Frank breached the contract. Therefore, the
court need not consider the alternative claim for quan-
tum meruit.’
    ‘‘The court awarded damages against George Frank
on count one and against Joan Frank on count two.
Although both awards covered inventory loss and lost
rents, the California judgment included prejudgment
interest and attorney’s fees, whereas the breach of con-
tract award included late fees related to the rental loss.
The judgment file provided: ‘The court, having heard
the parties, finds the issues for the plaintiff. Whereupon
it is adjudged that the plaintiff recover of the defendant
Joan E. Frank $283,106.45 damages and that the plaintiff
recover of the defendant George A. Frank $259,746.10.’
The court indicated that a hearing would be scheduled
on attorney’s fees, but did not address the subject of
postjudgment interest.’’ Meribear Productions, Inc. v.
Frank, supra, 328 Conn. 712–14.
  On December 18, 2014, the defendants jointly
appealed from the judgment, and this court affirmed
the decision of the trial court. Meribear Productions
Inc. v. Frank, 165 Conn. App. 305, 140 A.3d 993, rev’d,
328 Conn. 709, 183 A.3d 1164 (2016). The defendants’
certified appeal to our Supreme Court followed.
   During the course of oral argument before our
Supreme Court, the court inquired as to whether George
Frank’s appeal had been taken from a final judgment
because the trial court’s ruling had not disposed of all
of the counts in the operative complaint brought against
him. Meribear Productions Inc. v. Frank, supra, 328
Conn. 715. Thereafter, the parties submitted supple-
mental briefs addressing whether there was a final judg-
ment as to George Frank. Id. All parties posited that a
final judgment existed as to George Frank. Id., 715–16.
  Our Supreme Court concluded to the contrary, how-
ever, indicating that ‘‘the trial court’s failure to dispose
of either the contract count or the quantum meruit
count as to George Frank resulted in the lack of a final
judgment.’’ Id., 716. On the basis of the lack of a final
judgment as to George Frank, our Supreme Court appar-
ently concluded that it did not have jurisdiction over
the entire appeal, including with respect to Joan Frank,
and, therefore, it remanded the case to this court with
direction to dismiss the appeal. Id.
   In a footnote, our Supreme Court explained its con-
clusion that it was proper to dismiss the entire appeal,
even though it had concluded ‘‘that the judgment as to
Joan Frank was final’’ and, therefore, a final judgment
was lacking only as to one of the two defendants. Id.,
716–17 n.4, 724. Specifically, the court stated: ‘‘In the
defendants’ supplemental brief on this issue, there was
no request for this court to consider Joan Frank’s appeal
separately should we conclude that the judgment is not
final as to George Frank. Nor did they contend that
the issues as to each defendant overlapped to such an
extent that we should consider both. This court has
recognized that, [i]n some circumstances, the factual
and legal issues raised by a legal argument, the appeal-
ability of which is doubtful, may be so inextricably
intertwined with another argument, the appealability of
which is established, that we should assume jurisdiction
over both. . . . However, that circumstance is not
applicable in the present case. We have previously
relied on this exception when there is a final judgment
as to all of the parties before the reviewing court, and
the question is whether we can also consider an inter-
locutory ruling affecting those parties properly before
us. . . . In the present case, the judgment is final as
to Joan Frank only. In addition, we have invoked this
exception when resolution of the interlocutory ruling
would control or bear on the resolution of the final
judgment or the case generally. . . . In the present
case, our resolution of George Frank’s jurisdictional
challenge to the California judgment could have no
bearing on Joan Frank’s challenge to the judgment
against her for breach of contract or on any potential
liability under quantum meruit. Nor would it be disposi-
tive of the challenge to the damages awarded.’’ (Cita-
tions omitted; internal quotation marks omitted.) Id.,
716–17 n.4.1
   Following our directed dismissal of the appeal on
remand, the plaintiff filed in the trial court a withdrawal
of the contract count and the quantum meruit count
against George Frank, thereby rendering a final judg-
ment as to him. On February 15, 2019, the defendants
filed the present joint appeal.
   On February 22, 2019, the plaintiff filed a motion to
dismiss the appeal as to both defendants claiming that
the appeal was untimely. The plaintiff argued that ‘‘this
court lacks the jurisdiction to entertain the appeal by
virtue of the fact that this is a joint appeal . . . wherein
the final judgment from which Joan Frank appeals was
rendered on October 14, 2014.’’ On March 4, 2019, the
defendants filed a memorandum in opposition to the
plaintiff’s February 22, 2019 motion to dismiss, arguing
that the appeal was timely. The defendants further
argued that even if the appeal was untimely, this court
has the power to allow it to continue.
   Thereafter, on March 8, 2019, the defendants filed a
motion to file a late appeal. In this motion, the defen-
dants argued that they should be permitted to file a late
appeal because the ‘‘[p]laintiff could not be prejudiced
by permitting a late appeal and [the] defendants will
suffer a loss of their appellate rights if the appeal is
not allowed.’’ On March 13, 2019, the plaintiff filed an
objection to the defendants’ March 8, 2019 motion for
permission to file a late appeal. On June 26, 2019, this
court granted nunc pro tunc the defendants’ March 8,
2019 motion to file a late appeal, and denied the plain-
tiff’s February 22, 2019 motion to dismiss the appeal,
indicating that this opinion would follow.
   At the outset, we note that, contrary to the plaintiff’s
argument that this court should dismiss the defendants’
appeal because its untimeliness constituted a jurisdic-
tional defect, the twenty day time limit for filing an
appeal as articulated in Practice Book § 63-1 (a)2 is not
subject matter jurisdictional. Alliance Partners, Inc. v.
Volatarc Technologies, Inc., 263 Conn. 204, 209, 820
A.3d 224 (2003). Thus, this court may, in its discretion,
allow a party to file an untimely appeal. Parlato v.
Parlato, 134 Conn. App. 848, 850 n.1, 41 A.3d 327 (2012).
This principle is articulated in Practice Book § 60-2,
which provides in relevant part: ‘‘[The court] may . . .
on its own motion or upon motion of any party . . .
order that a party for good cause shown may file a late
appeal . . . .’’ The burden to establish ‘‘good cause’’
for failing to file a timely appeal falls on the party
seeking permission to file a late appeal. Alliance Part-
ners, Inc. v. Volatarc Technologies, Inc., supra, 263
Conn. 211.
   ‘‘[If] a motion to dismiss that raises untimeliness is,
itself, timely filed pursuant to Practice Book § 4056
[now § 66-8], it is ordinarily our practice to dismiss the
appeal if it is in fact late, and if no reason readily appears
on the record to warrant an exception to our general
rule. This practice is based in part on the fact that if the
untimely appeal is entertained, a delinquent appellant
would obtain the benefit of the appellate process after
contributing to its delay, to the detriment of others with
appeals pending who have complied with the rules and
have a right to have their appeals determined expedi-
tiously. Appellees are given the right under our rules
to object to the filing of a late appeal and should be
given the benefit of that rule, barring unusual circum-
stances or unless they waive the benefit of that rule.
. . . We ordinarily dismiss late appeals that are the
subject of timely motions to dismiss, knowing also that
our discretion can be tempered by Practice Book § 4183
(6) [now § 60-2 (6)], which provides for the filing of
late appeals for good cause shown. . . .
   ‘‘We acknowledge that we eschew a mechanistic
interpretation of our appellate rules in recognition of
the fact that an unyielding policy requiring strict adher-
ence to an appellate time limitation—no matter how
severe or unfair the consequences—does not serve the
interests of justice.’’ (Citations omitted; internal quota-
tion marks omitted.) Alliance Partners, Inc. v. Volatarc
Technologies, Inc., supra, 263 Conn. 213–14.
   Although we are cognizant that the general rule
against hearing untimely appeals is necessary for the
reasons explained in Alliance Partners, Inc., we con-
clude that, in the present case, good cause exists that
warrants allowing the defendants’ late appeal to pro-
ceed. The policy considerations that ordinarily weigh
against granting untimely appeals either are not present
here, or are overborne by competing considerations.
For example, the defendants do not ask us to allow
them to obtain the benefit of appellate review after
contributing to its delay. To the contrary, on December
18, 2014, the defendants diligently filed their first
appeal, which they and the plaintiff believed was taken
from a final judgment as to both of them. Thus, the
defendants did not strategically employ delay tactics for
their own benefit. Moreover, allowing the defendants
to file a late appeal will not prejudice the plaintiff, which
argued that the prior judgment was final as to both
defendants when the first appeal was before our
Supreme Court and which was ready to litigate the
merits of the appeal at that time. The plaintiff has not
proffered any reason why circumstances have changed
in the intervening period that would render unfair the
adjudication of the defendants’ appellate claims now.
Finally, if we were to decline to allow the appeal to go
forward, the defendants would be prejudiced in that
they would be unduly deprived of their appellate rights.
   In considering the defendants’ motion for permission
to file a late appeal, we also acknowledge that the timing
of the filing of the present appeal had far less to do
with the defendants’ diligence in litigating their claims
than with the natural consequence of our Supreme
Court’s dismissal of the defendants’ first appeal in its
entirety. If our Supreme Court had elected to dismiss
the prior joint appeal only as to George Frank and
allowed the appeal to proceed with respect to Joan
Frank, whom they concluded had appealed from a final
judgment, the current claim regarding the timeliness of
the present appeal would not have arisen.3
  Although a final judgment has now entered as to all
parties, the plaintiff is now asserting that, because the
present appeal is untimely as to Joan Frank, the joint
appeal must be treated as a whole and dismissed, just
as the previous appeal was dismissed by our Supreme
Court. That is, in our view, simply an unreasonable
result, and it is primarily for that reason that we con-
clude that there is good cause to permit the present
appeal to proceed.
  The defendants’ motion to file a late appeal is granted
nunc pro tunc, and the plaintiff’s motion to dismiss the
appeal as untimely is denied.
      In this opinion the other judges concurred.
  1
     On October 2, 2018, the plaintiff filed a motion for attorney’s fees and
a motion for postjudgment interest with the trial court. Following argument
on the motions, the parties stipulated, and the trial court confirmed, that
an award of attorney’s fees in the amount of $66,410 would enter. The court
further granted the plaintiff an award of postjudgment interest at the rate
of 5 percent per annum. The trial court’s actions on these motions did not
affect the finality of the judgment at issue here.
   2
     Practice Book § 63-1 (a) provides in relevant part: ‘‘Unless a different
time period is provided by statute, an appeal must be filed within twenty
days of the date notice of the judgment or decision is given . . . .’’
   3
     Practice Book § 61-3 provides in relevant part: ‘‘A judgment disposing
of only a part of a complaint . . . is a final judgment if that judgment
disposes of all causes of action in that complaint . . . brought by or against
a particular party or parties. . . .
   ‘‘The appeal from such judgment may be deferred . . . until the final
judgment that disposes of the case for all purposes and as to all parties is
rendered . . . .’’ (Emphasis added.) This provision, in providing that appeals
may be taken separately, appears to support the principle that the finality
of judgments generally is to be assessed with regard to each individual
party. Our Supreme Court did not discuss Practice Book § 61-3 or explain
why it was inapplicable relative to the procedural facts before it.